NOT FOR PUBLICATION IN WEST'S HAWAI#I REPORTS AND PACIFIC REPORTER




                                                 Electronically Filed
                                                 Intermediate Court of Appeals
                                                 CAAP-XX-XXXXXXX
                                                 22-JUL-2021
                                                 10:30 AM
                                                 Dkt. 62 MO


                             NO. CAAP-XX-XXXXXXX

                    IN THE INTERMEDIATE COURT OF APPEALS

                           OF THE STATE OF HAWAI#I

                   STATE OF HAWAI#I, Plaintiff-Appellant,
                                     v.
                    ANDREW HINESLEY, Defendant-Appellee


          APPEAL FROM THE CIRCUIT COURT OF THE FIRST CIRCUIT
                       (CR. NO. 1CPC-XX-XXXXXXX)


                              MEMORANDUM OPINION
         (By:     Ginoza, Chief Judge, Leonard and Nakasone, JJ.)

                Plaintiff-Appellant State of Hawai#i (the State)
appeals from the "Findings of Fact, Conclusions of Law, and Order
Granting Dismissal With Prejudice Counts 1-6 and 8-11 of
Indictment" (FFCLO) entered on May 25, 2018, by the Circuit Court
of the First Circuit (Circuit Court).1
          On appeal, the State contends the Circuit Court erred
in sua sponte dismissing Counts 8-11 with prejudice. For the
reasons that follow, we affirm in part, vacate in part, and
remand for further proceedings.
                          I. Background
          On September 28, 2017, the State charged Defendant-
Appellee Andrew Hinesley (Hinesley) via indictment as follows:




     1
          The Honorable Glenn J. Kim presided.
  NOT FOR PUBLICATION IN WEST'S HAWAI#I REPORTS AND PACIFIC REPORTER


Sexual Assault in the First Degree in violation of Hawai#i
Revised Statutes (HRS) § 707-730(1)(b) (2014)2 (Counts 1-3);
Sexual Assault in the Third Degree in violation of HRS
§ 707-732(1)(b) (2014)3 (Counts 4-6); Continuous Sexual Assault
of a Minor Under the Age of Fourteen Years in violation of HRS
§ 707-733.6 (2014)4 (Continuous Sexual Assault) (Count 7); Sexual


      2
          HRS § 707-730 provides, in pertinent part:
                   § 707-730 Sexual assault in the first degree. (1) A
             person commits the offense of sexual assault in the first
             degree if:
             ....
                   (b)   The person knowingly engages in sexual
                         penetration with another person who is less than
                         fourteen years old;
                   (c)   The person knowingly engages in sexual
                         penetration with a person who is at least
                         fourteen years old but less than sixteen years
                         old; provided that:
                               (i)   The person is not less than five
                                     years older than the minor; and
                               (ii) The person is not legally married to
                                     the minor[.]

(emphases added).
      3
          HRS § 707-732 provides, in pertinent part:
                   § 707-732 Sexual assault in the third degree. (1) A
             person commits the offense of sexual assault in the third
             degree if:
             ....
                   (b)   The person knowingly subjects to sexual contact
                         another person who is less than fourteen years
                         old or causes such a person to have sexual
                         contact with the person;
                   (c)   The person knowingly engages in sexual contact
                         with a person who is at least fourteen years old
                         but less than sixteen years old or causes the
                         minor to have sexual contact with the person;
                         provided that:
                               (i)   The person is not less than five
                                     years older than the minor; and
                               (ii) The person is not legally married to
                                     the minor[.]
(emphases added).
      4
          HRS § 707-733.6 provides, in pertinent part:
                   § 707-733.6 Continuous sexual assault of a minor
             under the age of fourteen years. (1) A person commits the
             offense of continuous sexual assault of a minor under the
             age of fourteen years if the person:
                                                                 (continued...)

                                       2
  NOT FOR PUBLICATION IN WEST'S HAWAI#I REPORTS AND PACIFIC REPORTER


Assault in the First Degree in violation of HRS § 707-730(1)(c)
(Counts 8 & 9); and Sexual Assault in the Third Degree in
violation of HRS § 707-732(1)(c) (Counts 10 & 11).
          On April 4, 2018, Hinesley filed a motion to dismiss
Counts 1-6 of the indictment with prejudice, asserting
prosecutorial misconduct due to the State charging Hinesley with
both individual sexual assault offenses and a continuing course
of conduct offense alleged to have been committed during the same
time period, in violation of HRS § 707-733.6(3). At a May 9,
2018 hearing on the motion to dismiss, the parties stipulated
into evidence "Exhibit A," which consists of the grand jury
transcript dated September 28, 2017. The parties did not present
any other evidence or witnesses. The Circuit Court granted
Hinesley's motion and dismissed Counts 1-6 with prejudice.
Additionally, the Circuit Court sua sponte dismissed Counts 8-11
with prejudice, explaining at the hearing:
                  Now, as to the remaining counts, 8 through 11,
            something very similar occurred. Here, the
            prosecution again charged a range of time.
            Specifically, the eighteen days from September 7th,
            the complainant's fourteenth birthday, through
            September 25th, for all four counts.

                  The evidence presented to the grand jury
            for this range of time consisted of the complainant's
            testimony that following her fourteenth birthday she
            "continued seeing the defendant." The unmistakable


(...continued)
                    (a)   Either resides in the same home with a minor
                          under the age of fourteen years or has recurring
                          access to the minor; and
                    (b)   Engages in three or more acts of sexual
                          penetration or sexual contact with the minor
                          over a period of time, while the minor is under
                          the age of fourteen years.
            ....
                  (3) No other felony sex offense involving the same
            victim may be charged in the same proceeding with a charge
            under this section, unless the other charged offense
            occurred outside the period of the offense charged under
            this section, or the other offense is charged in the
            alternative. A defendant may be charged with only one count
            under this section, unless more than one victim is involved,
            in which case a separate count may be charged for each
            victim.
(emphases added).

                                        3
NOT FOR PUBLICATION IN WEST'S HAWAI#I REPORTS AND PACIFIC REPORTER


        implication being that the two of them continued all
        of the same sexual activity that they had already been
        engaging in, from her birthday on September 7th, all
        the way until "the last time that he picked her up" on
        September 24th.
              She further alleges that   specifically on
        September 24th there was again   penis and finger in
        vagina, and hand and breast on   -- and hand on breast
        and butt. In other words, the    specific acts charged
        in counts 8 through 11.

              However, in addition to already testifying that
        they had continued to engage in sexual relations from
        September 7th up to September 24th, she also testifies
        that the next morning, on September 25th, they "had
        sex again in the morning." In other words, during the
        eighteen day time period charged in counts 8 through
        11, as with the earlier 43 day range of time, the
        grand jury was presented with testimony that alleged
        pretty much continuous sexual activity, and not simply
        the discrete sexual acts alleged on September 24th.

              So, once again, in this Court's view, what the
        prosecution should have done was simply charged counts
        8 through 11 as having occurred specifically on
        September 24th, which would have completely conformed
        to the evidence presented to the grand jury, and
        especially since there was no viable charge under
        which the prosecution could rope in all the additional
        allegations of generalized sexual activity, provided
        by the complainant for this eighteen day time period,
        since she had already turned fourteen. The
        prosecution should simply not have elicited them from
        the complainant.

              All right. In summary, given the well settled
        principles of appropriate charging in this
        jurisdiction, together with the explicit mandates of
        the applicable statutes, in my view, and with all due
        respect, the flaws in charging counts 1 through 6, and
        counts 8 through 11, are manifest and major, and
        require dismissal of all these counts, on various
        grounds, including the simple fact that the grand jury
        was not even presented evidence upon which they could
        have found the requisite probable cause to support
        their return of an indictment for those individual
        counts, as they were presented by the prosecution.
              Accordingly, the defense motion to dismiss is
        granted as to counts 1 through 6, and 8 through 11.

              As to whether the dismissal should be with or
        without prejudice, I have explained in detail my
        reasoning, because I believe it's my job to do so. And
        that means that, among other things, I stated what I
        think was the proper way to charge these offenses, in
        conformity with the evidence presented, so that the
        parties can fully understand, if not necessarily agree
        with, my reasoning.




                                  4
  NOT FOR PUBLICATION IN WEST'S HAWAI#I REPORTS AND PACIFIC REPORTER


                There is no question that all of the dismissed
          offenses are serious, especially of course the five
          class A felony sex offenses. And when you add the fact
          that the alleged victim is a child, it's hard to think
          of more serious allegations, short of homicide.
                However, as I've already stated, I consider the
          instant charging flaws manifest, and frankly, pretty
          egregious. And when you combine that with the fact
          that as part of my explanation I have explicitly told
          the prosecution how I think they should have
          proceeded, now to allow the prosecution a second bite
          at the apple would be grossly unfair to the defendant,
          to the point where it seems to me that to do so would
          be tantamount to a violation of his right to
          due process.

                Accordingly, the dismissal of all these counts
          will be with prejudice.

(emphases added).
          On May 25, 2018, the Circuit Court entered its findings
of fact (FOF) and conclusions of law (COL) as follows, in
relevant part:
                              FINDINGS OF FACT

          9.     Counts 8-11 apply to the time period, between
                 September 7, 2016 to and including September 25,
                 2016, for all four counts.

          ....

          18.    As to counts 8-11, "[h]ere, the prosecution
                 again charged a range of time, specifically the
                 18 days from September 7, 2016, the CW's 14 th
                 birthday, through September 25, 2016 - for all
                 four counts. The evidence presented to the
                 grand jury for this range of time consisted of
                 the CW's testimony that following her 14 th
                 birthday, she 'continue[d] seeing [the
                 Defendant],' the unmistakable implication being
                 that the two of them continued all of the same
                 sexual activity that they had already been
                 engaging in, from her birthday on September 7,
                 2016 all the way until 'the last time he picked
                 [the CW] up,"' on September 24th, 2016....
          19.    As to counts 8-11, " ... [t]he grand jury was
                 presented with testimony that alleged pretty
                 much continuous sexual activity, and not simply
                 the discrete sexual acts alleged on September
                 24th, 2016."
          ....

                             CONCLUSIONS OF LAW
          ....
          6.     In so doing, the Court ultimately found that,
                 "... given the well-settled principles of

                                     5
  NOT FOR PUBLICATION IN WEST'S HAWAI#I REPORTS AND PACIFIC REPORTER


                appropriate charging in this jurisdiction,
                together with the explicit mandates of the
                applicable statutes, in my view and with all due
                respect, the flaws in charging counts 1-6 and
                counts 8-11 are manifest and major, and require
                dismissal of all those counts, on various
                grounds, including the simple fact that the
                grand jury was not presented evidence upon which
                they could even have found the requisite
                probable cause to support their return of an
                indictment for those individual counts as they
                were presented by the prosecution."....
           7.   The Court expounded further by noting that, "I
                consider the instant charging flaws manifest and
                frankly pretty egregious ... I have explicitly
                told the prosecution how I think they should
                have proceeded, now to allow the prosecution a
                second bite at the apple would be grossly unfair
                to the defendant, to the point where it seems to
                me that to do so would be tantamount to a
                violation of his right to due process.
                Accordingly, the dismissal of these counts
                [counts 1-6 and 8-11] will be with prejudice. "

(boldface in original, emphases added).
                            II.   Discussion

    A.   The Circuit Court Did Not Abuse Its Discretion in Sua
            Sponte Dismissing Counts 8-11 of the Indictment

          The State contends the Circuit Court's sua sponte
dismissal of Counts 8-11 was based on an erroneous statutory
interpretation. Specifically, the State argues the offenses
charged in Counts 8-11 are alleged to have occurred from
September 7, 2016, to September 25, 2016, which is outside the
period of the Continuous Sexual Assault offense charged in Count
7, which the State alleged to have occurred during a previous
period when the complaining witness (CW) was under fourteen years
of age, from July 25, 2016, to September 6, 2016. The State thus
contends it is not precluded from charging Hinesley with the
offenses in Counts 8-11 under HRS § 707-733.6(3), which provides,
in relevant part: "No other felony sex offense involving the same
victim may be charged in the same proceeding with a charge under
this section, unless the other charged offense occurred outside
the period of the offense charged under this section." (emphasis
added). In this regard, however, it appears the State

                                    6
  NOT FOR PUBLICATION IN WEST'S HAWAI#I REPORTS AND PACIFIC REPORTER


misapprehends the Circuit Court's ruling, because the record does
not reflect the Circuit Court dismissed Counts 8-11 based on HRS
§ 707-733.6(3). Rather, it appears the Circuit Court sua sponte
dismissed Counts 8-11 because of a lack of evidence presented to
the grand jury to support the extended time frame in those
charges.
           The State also argues the Circuit Court erred in ruling
it was improper to charge a "range of time" under Counts 8-11,
noting the Circuit Court did not cite any authority. Further,
the State contends that Counts 8-11 are consistent with State v.
Arceo, 84 Hawai#i 1, 13, 928 P.2d 843, 855 (1996), in which the
Hawai#i Supreme Court stated:
                In general, the precise time and date of the
                commission of an offense is not regarded as a
                material element. Accordingly, this court has
                long recognized that, in cases involving sexual
                abuse of minors, it is sufficient, in the
                indictment, to allege that the offense occurred
                over a particular time span.

(citations, quotation marks, brackets omitted).
          A trial court's ruling on a motion to dismiss an
indictment is reviewed for an abuse of discretion. State v.
Mendonca, 68 Haw. 280, 283, 711 P.2d 731, 734 (1985) (citing
State v. Corpuz, 67 Haw. 438, 440, 690 P.2d 282, 284 (1984)). We
are mindful that dismissal of an indictment is required only in
flagrant cases in which the grand jury has been overreached or
deceived in some significant way. State v. Wong, 97 Hawai#i 512,
526, 40 P.3d 914, 928 (2002) (citing Mendonca, 68 Haw. at 283,
711 P.2d at 734; State v. Pulawa, 62 Haw. 209, 215, 614 P.2d 373,
377 (1980)).
          From our reading of the record, the Circuit Court
dismissed charges of Sexual Assault 1 and Sexual Assault 3 in
Counts 8-11 because the charges did not comport with the evidence
presented to the grand jury. For Counts 8-11, the State alleged
the following:
                COUNT 8: On or about September 7, 2016, to and
          including September 25, 2016, in the City and County
          of Honolulu, State of Hawai#i, ANDREW HINESLEY, did
          knowingly engage in sexual penetration with P.W., who

                                    7
  NOT FOR PUBLICATION IN WEST'S HAWAI#I REPORTS AND PACIFIC REPORTER


          was at least fourteen years old but less than sixteen
          years old, by inserting his penis into her genital
          opening and ANDREW HINESLEY was not less than five
          years older than P.W. and was not legally married to
          her, thereby committing the offense of Sexual Assault
          in the First Degree in violation of Section 707-
          730(1)(c) of the Hawai#i Revised Statutes....

                COUNT 9: On or about September 7, 2016, to and
          including September 25, 2016, in the City and County
          of Honolulu, State of Hawai#i, ANDREW HINESLEY, did
          knowingly engage in sexual penetration with P.W., who
          was at least fourteen years old but less than sixteen
          years old, by inserting his finger into her genital
          opening and ANDREW HINESLEY was not less than five
          years older than P.W. and was not legally married to
          her, thereby committing the offense of Sexual Assault
          in the First Degree in violation of Section 707-
          730(1)(c) of the Hawai#i Revised Statutes....
                 COUNT 10: On or about September 7, 2016, to and
          including September 25, 2016, in the City and County
          of Honolulu, State of Hawai#i, ANDREW HINESLEY, did
          knowingly engage in sexual penetration with P.W., who
          was at least fourteen years old but less than sixteen
          years old, by placing his hand on her breast, and
          ANDREW HINESLEY was not less than five years older
          than P.W. and was not legally married to her, thereby
          committing the offense of Sexual Assault in the First
          Degree in violation of Section 707-732(1)(c) of the
          Hawai#i Revised Statutes....

                 COUNT 11: On or about September 7, 2016, to and
          including September 25, 2016, in the City and County
          of Honolulu, State of Hawai#i, ANDREW HINESLEY, did
          knowingly engage in sexual penetration with P.W., who
          was at least fourteen years old but less than sixteen
          years old, by placing his hand on her buttock, and
          ANDREW HINESLEY was not less than five years older
          than P.W. and was not legally married to her, thereby
          committing the offense of Sexual Assault in the First
          Degree in violation of Section 707-732(1)(c) of the
          Hawai#i Revised Statutes....

(emphases added).

          The Hawai#i Supreme Court has expressed that:
                A grand jury indictment must be based on
                probable cause. "Probable cause" has been
                defined as a state of facts as would lead a
                person of ordinary caution or prudence to
                believe and conscientiously entertain a strong
                suspicion of the guilt of the accused.
                Furthermore, in order to support an indictment,
                the prosecution must provide evidence of each
                essential element of the charged offense to the
                grand jury. If no evidence is produced as to a
                material element of the offense, a person of
                ordinary caution and prudence could not have a
                strong suspicion that the defendant is guilty of
                the charged crime.

                                    8
  NOT FOR PUBLICATION IN WEST'S HAWAI#I REPORTS AND PACIFIC REPORTER


State v. Taylor, 126 Hawai#i 205, 218, 269 P.3d 740, 753 (2011)
(citations, quotation marks, brackets omitted).
          During the grand jury proceedings, the CW gave general
testimony from which it could be inferred, as the Circuit Court
found, that "pretty much continuous sexual activity" occurred
between the CW and Hinesley after the CW turned 14 years old, but
the CW also testified about discrete sexual acts on September 24,
2016, and the following day:
                  Q   Did you continue seeing him when you were 14?
          Af --
                  A   Yes.
                  Q   After you turned 14 years of age?

                  A   Yes.
                  Q   Did you turn 14 on September 7, 2016?

                  A   Yes.
                Q Did the last time that he picked you up, was
          that on September 24, 2016?

                  A   Yes.

                Q     What happened on that last day that he picked
          you up?

                  A   He took me to his apartment and we had sex.

                Q Okay. Again, when you say that you had sex,
          can you explain what you mean by that?

                  A   He put his penis inside my vagina.
                  Q   Did he touch you anywhere on your body?
                A     His hands on my breasts, my butt, and my
          thighs.

                  Q   And did he insert his fingers anywhere?
                  A   Yes.
                  Q   Where did he do so?

                  A   My vagina.
          ....
                Q And what happened after you stayed at his
          home overnight?

                  A   We had sex again in the morning.



                                       9
  NOT FOR PUBLICATION IN WEST'S HAWAI#I REPORTS AND PACIFIC REPORTER


Based on the foregoing, the Circuit Court found in FOF 18:
          As to counts 8-11, "[h]ere, the prosecution again
          charged a range of time, specifically the 18 days from
          September 7, 2016, the CW's 14 th birthday, through
          September 25, 2016 - for all four counts. The
          evidence presented to the grand jury for this range of
          time consisted of the CW's testimony that following
          her 14th birthday, she 'continue[d] seeing [the
          Defendant],' the unmistakable implication being that
          the two of them continued all of the same sexual
          activity that they had already been engaging in, from
          her birthday on September 7, 2016 all the way until
          'the last time he picked [the CW] up,'" on September
          24th, 2016.

(emphases added). What the prosecution should have done,
according to the Circuit Court,
          ... was simply charge[] counts 8 through 11 as having
          occurred specifically on September 24th, which would
          have completely conformed to the evidence presented to
          the grand jury, and especially since there was no
          viable charge under which the prosecution could rope
          in all the additional allegations of generalized
          sexual activity, provided by the complainant for this
          eighteen day time period, since she had already turned
          fourteen. The prosecution should simply not have
          elicited them from the complainant.

(emphases added). Given the record, particularly the lack of
evidence presented to the grand jury about any incidents other
than on September 24, 2016, and September 25, 2016, we conclude
the Circuit Court did not abuse its discretion in dismissing
Counts 8-11.
          In each of the counts in Counts 8-11, the State alleges
a discrete sexual act during a period of eighteen days. We agree
with the Circuit Court that given the testimony presented to it,
the grand jury would not have been able to find probable cause
and return the indictment for these alleged sexual acts, other
than on either September 24, 2016, or September 25, 2016. "An
indictment must enable a grand jury to determine that probable
cause exists that the accused committed a violation of the
charged offense both as to the elements of the offense and the
concomitant culpable state of mind." State v. Stan's
Contracting, Inc., 111 Hawai#i 17, 31–32, 137 P.3d 331, 345–46
(2006).


                                   10
  NOT FOR PUBLICATION IN WEST'S HAWAI#I REPORTS AND PACIFIC REPORTER


           We conclude that Arceo is distinguishable given the
CW's specific testimony to the grand jury in this case about
sexual offenses occurring on specific dates. In Arceo, the
Hawai#i Supreme Court stated that "sexual assault in the first
degree, in violation of HRS § 707–730(1)(b), and sexual assault
in the third degree, in violation of HRS § 707–732(1)(b), are not
— and cannot be — "continuing offenses" and [] each distinct act
in violation of these statutes constitutes a separate offense
under the HPC." 84 Hawai#i at 21, 928 P.2d at 863 (emphasis
added, footnote omitted). Similarly here, with regard to the
charges in Counts 8-11 under HRS § 707–730(1)(c) and HRS §
707–732(1)(c), each distinct act in violation of the statutes
constituted a separate offense, and here CW testified before the
grand jury about specific events on specific dates.
           Given the record in this case, the Circuit Court did
not abuse its discretion in dismissing Counts 8-11 on the basis
that the evidence presented to the grand jury did not support
probable cause for the charges during the range of time set forth
therein.
        B. The Circuit Court Did Not Sufficiently Address
              Why Dismissal with Prejudice Was Warranted

          The State also contends that, assuming dismissal of
Counts 8-11 was appropriate, the Circuit Court erred in
dismissing those counts with prejudice. In this regard, we agree
with the State, to the extent the trial court's stated reasons do
not allow us to "accurately assess whether the trial court duly
exercised its discretion." State v. Mageo, 78 Hawai#i 33, 38,
889 P.2d 1092, 1096 (App. 1995) (citing State v. Moriwake, 65
Haw. 47, 57 n.16, 642 P.2d 705, 713 n.16 (1982)).
          We have recognized the trial court's power to dismiss
sua sponte an indictment with prejudice:
          Trial courts have the power to dismiss sua sponte an
          indictment with prejudice and over the objection of
          the prosecuting attorney within the bounds of duly
          exercised discretion. The parameters within which
          this discretion is properly exercised requires a
          balancing of the interest of the state against
          fundamental fairness to a defendant with the added

                                   11
  NOT FOR PUBLICATION IN WEST'S HAWAI#I REPORTS AND PACIFIC REPORTER


            ingredient of the orderly functioning of the court
            system.

Mageo, 78 Hawai#i at 37, 889 P.2d at 1096 (quoting Moriwake, 65
Haw. at 56, 647 P.2d at 712 (brackets, internal quotation marks,
and citation omitted)). However,
            a judge's inherent power to dismiss an indictment is not
            generally so broad as to dismiss an indictment with
            prejudice before trial unless the State's misconduct
            represents a serious threat to the integrity of the judicial
            process or there is a clear denial of due process, a
            violation of some constitutional right, is an arbitrary
            action, or is the result of some other governmental
            misconduct.

Wong, 97 Hawai#i at 527, 40 P.3d at 929 (citing State v. Alvey,
67 Haw. 49, 57-58, 678 P.2d 5, 10 (1984)) (emphasis added). The
Hawai#i Supreme Court has cautioned that:
            a trial court's inherent power to dismiss an indictment is
            not a broad power and that trial courts must recognize and
            weigh the State's interest in prosecuting crime against
            fundamental fairness to the defendant ... [and] made clear
            that, even if "there are serious questions" about a material
            element of a crime, it is not within the trial court's
            discretion to usurp the function of the trier of fact before
            trial.

Id. (quoting State v. Lincoln, 72 Haw. 480, 491, 825 P.2d 64,
70–71 (1992)). At the same time,
            [w]e are cognizant of the State's strong interest in
            prosecuting crime, but we are equally cognizant that
            the State's duty is to pursue justice, not
            convictions, and the prosecutor has a duty to act as a
            minister of justice to pursue prosecutions by fair
            means.

Wong, 97 Hawai#i at 527, 40 P.3d at 929.
          In Mageo, we affirmed a District Court's grant of a
motion to dismiss an indictment with prejudice because service of
penal summonses was unreasonably delayed. Id. at 33, 889 P.2d at
1092. In Moriwake, the Hawai#i Supreme Court affirmed the trial
court's dismissal of an indictment with prejudice for
manslaughter following two hung jury mistrials.5 Id. at 48, 647


      5
         The Hawai#i Supreme Court in Moriwake set forth the following factors
which the trial court should consider in exercising its inherent power to
dismiss a criminal case with prejudice after mistrial:
                                                                 (continued...)

                                      12
  NOT FOR PUBLICATION IN WEST'S HAWAI#I REPORTS AND PACIFIC REPORTER


P.2d at 708. The factual circumstances in Mageo and Moriwake are
not the same as this case. Nonetheless, the proposition that the
trial court has inherent power to dismiss a criminal indictment
with prejudice, and that it must do so while "balancing [] the
interest of the state against fundamental fairness to a defendant
with the added ingredient of the orderly functioning of the court
system," is applicable here. Mageo, 78 Hawai#i at 37, 889 P.2d
at 1096. In Mageo, given the District Court's scant ruling that
alluded to its concern with avoiding unjustified delay, we
advised:
            In the future, trial courts exercising this power
            should issue written factual findings setting forth
            their reasons for dismissal with prejudice so that a
            reviewing court may accurately assess whether the
            trial court duly exercised its discretion.

Id. at 38, 889 P.2d at 1097 (citation omitted).           Likewise, the
Hawai#i Supreme Court has noted that:
            [b]ecause of the nature of criminal proceedings, and
            because they are in the interests and for the
            protection of the public, there is a sound basis in
            public policy for requiring the judge who assumes the
            serious responsibility of dismissing a case to set
            forth his reasons for doing so in order that all may
            know what invokes the court's discretion and whether
            its action is justified.

Moriwake, 65 Haw. at 57 n.16, 647 P.2d 705, 713 n.16 (citation
omitted)).
           Here, the Circuit Court set forth written findings as
to why the charges were flawed, and at the hearing noted that the
offenses involved are serious and involve a child, but the


(...continued)
            (1) the severity of the offense charged; (2) the
            number of prior mistrials and the circumstances of the
            jury deliberation therein, so far as is known; (3) the
            character of prior trials in terms of length,
            complexity and similarity of evidence presented; (4)
            the likelihood of any substantial difference in a
            subsequent trial, if allowed; (5) the trial court's
            own evaluation of relative case strength; and (6) the
            professional conduct and diligence of respective
            counsel, particularly that of the prosecuting
            attorney.
Id. at 56, 647 P.2d at 712-13.

                                     13
  NOT FOR PUBLICATION IN WEST'S HAWAI#I REPORTS AND PACIFIC REPORTER


Circuit Court's explanation (both at the hearing and in its
written findings) for dismissing Counts 8-11 with prejudice was
only as follows:6
            "I consider the instant charging flaws manifest and
            frankly pretty egregious ... I have explicitly told
            the prosecution how I think they should have
            proceeded, now to allow the prosecution a second bite
            at the apple would be grossly unfair to the defendant,
            to the point where it seems to me that to do so would
            be tantamount to a violation of his right to due
            process. Accordingly, the dismissal of these counts
            [counts 1-6 and 8-11] will be with prejudice. "

(emphasis in original). Given this record, we conclude there are
insufficient findings in the record to determine whether the
Circuit Court properly exercised its discretion under Wong,
Mageo, and Moriwake to dismiss Counts 8-11 with prejudice. The
Circuit Court provides no clear reason or legal authority for its
finding that the State's conduct was "egregious" or for its view
that, having explained the charging flaws to the State, it would
be grossly unfair to Hinesley and violate his due process rights
to dismiss Counts 8-11 without prejudice. Further, there are no
written findings balancing the interests of the State in
prosecuting crime, including assessing the strength or weakness
of the case as to Counts 8-11, or addressing the orderly
functioning of the court system.
           Therefore, we remand for further proceedings on the
issue of whether Counts 8-11 should be dismissed with or without
prejudice.
                          III. Conclusion

          Based on the foregoing, the "Findings of Fact,
Conclusions of Law and Order Granting Dismissal with Prejudice


      6
         In his motion to dismiss indictment, Hinesley asserted the following
factors to justify dismissing counts 1-6 with prejudice: (1) the prosecutor's
state of mind; (2) other prosecutorial misconduct because the CW had sex with
as many as eight men, but only two were charged; (3) the CW does not want to
prosecute and purportedly feels guilty because she initiated contact with
multiple other men for sex and thus was not a "child" as contemplated by the
Legislature in enacting the pertinent statutory offenses; (4) the impact of
recharging the case; and (5) Hinesley's loss of remedies. Hinesley's motion
did not seek dismissal as to Counts 8-11, which were dismissed sua sponte by
the Circuit Court.

                                     14
  NOT FOR PUBLICATION IN WEST'S HAWAI#I REPORTS AND PACIFIC REPORTER


Counts 1–6 and 8–11 of Indictment" entered on May 25, 2018, by
the Circuit Court of the First Circuit, is affirmed as to the
dismissal of Counts 8-11. However, we vacate the dismissal of
Counts 8-11 with prejudice and remand the case to the Circuit
Court to further address whether to dismiss with or without
prejudice and to enter appropriate findings on this issue.
          DATED: Honolulu, Hawai#i, July 22, 2021.


On the briefs:                        /s/ Lisa M. Ginoza
                                      Chief Judge
Stephen K. Tsushima,
Deputy Prosecuting Attorney,          /s/ Katherine G. Leonard
for Plaintiff-Appellant.              Associate Judge
Jon N. Ikenaga,                       /s/ Karen T. Nakasone
Deputy Public Defender,               Associate Judge
For Defendant-Appellee.




                                 15